Citation Nr: 0211455	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
mid-shaft fracture of the second left metatarsal, 
superimposed on pes cavus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a distal shaft fracture of the third right metatarsal, 
superimposed on pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January to 
November 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(RO).

In June 2002, the veteran raised the issues of entitlement to 
service connection for right knee and back disorders, 
secondary to his service-connected right and left foot 
disorders.  These issues, however, have not been developed 
for appellate review.  Hence, they are referred to the RO for 
appropriate disposition.


REMAND

The veteran testified before the Board in June 2002, that 
manifestations of his service-connected right and left foot 
disorders have increased in severity since the February 2001 
VA examination.  Reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  38 C.F.R. § 3.327 (2001).  VA is obliged to 
afford the veteran contemporaneous examinations where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  

Moreover, the Board unfortunately notes that the claims file 
was not available for review by the examiner at the time of 
the February 2001 VA examination.  Therefore, that 
examination is not adequate for appellate purposes.  All 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Court has indicated that the 
necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  West v. Brown, 7 Vet. App. 70 (1994).

Additionally, the veteran testified before the Board that he 
experienced pain in his service-connected feet.  With respect 
to pain, the Court has stressed that, in evaluating 
disabilities of the joints, VA has a duty to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45 (2001).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  As the veteran complains of pain on use, the 
Board concludes that an additional VA examination is needed 
to provide an accurate picture of the claimed disability on 
appeal.  38 C.F.R. §§ 3.326, 3.327 (2001). 

Finally, in February 2002, the issue of entitlement to an 
annual clothing allowance was denied.  In April 2002, a 
notice of disagreement to this action was received by the RO.  
A statement of the case has not, however, been issued.  While 
it is true that the veteran has not submitted a timely 
substantive appeal, the Board is obligated to remand this to 
the RO for the issuance of a statement of the case and 
notification of appellate rights.  Manlincon v. West, 12 Vet. 
App. 238 (1999).   

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his response, 
the RO must comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, as interpreted in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Any records secured must include those 
records from the La Junta VA clinic located at 
the Arkansas Valley Regional Medical Center.  
The veteran must then be given an opportunity 
to respond.  

2.  Thereafter, the veteran should be afforded 
a VA podiatric examination to determine the 
extent of his service-connected left and right 
foot disorders.  All pertinent symptomatology 
and findings should be reported in detail.  Any 
indicated diagnostic tests and studies should 
be accomplished.  The claims file must be made 
available to and reviewed by the podiatrist 
prior to the requested study.  The podiatrist 
must comment whether any of the toes are 
dorsiflexed, and on any limitation of 
dorsiflexion at the ankle.  He/she must also 
comment upon the presence or absence of 
arthritis, hammertoes, painful callosities, and 
tenderness under the metatarsal heads.

Additionally, the examiner must record the 
range of motion in the feet in degrees.  The 
examiner must further report the degree of 
limitation on normal foot functioning caused by 
pain, and provide a complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  Rather than 
simply reporting that pain on motion is 
present, the examiner must provide a 
description of the effect, if any, of the 
veteran's pain on foot function and movement.  
In particular, it must be ascertained whether 
there is additional motion lost due to pain on 
use or during exacerbation of the disability.  

The examiner must evaluate the range of foot 
motion, and determine whether flare-ups of the 
disorder cause additional limitation of motion.  
If feasible, these determinations should be 
expressed in terms of degrees of additional 
loss of range of motion.  If prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination; or if flare-
ups do not cause an additional loss of range of 
motion; or if any such additional loss of range 
of motion cannot be expressed in degrees, then 
the examiner must so state for the record.  It 
must be specifically noted in the examination 
report if any complaints noted in the history 
provided by the veteran do not comport with or 
relate to either the physical findings on 
examination or the general nature of the 
current disability.  Complete reasons and bases 
must accompany any opinion offered.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the development 
of the claim.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the last 
known address.  It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

4.  Following completion of the foregoing, the 
RO must review the claims file and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If it does not include all 
test reports, special studies, fully detailed 
descriptions of all pathology, and/or adequate 
responses to the specific opinions requested, 
the report must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2 (2001).  

5.  Thereafter, the RO should adjudicate the 
issue of entitlement to increased ratings for 
the veteran's right and left foot disorders.  
If the issues on appeal remain denied, a 
supplemental statement of the case that fully 
complies with the notice and duty to assist 
provisions of the Veterans Claims Assistance 
Act of 2000, as interpreted in Quartuccio, must 
be provided to the veteran and his 
representative.  The supplemental statement of 
the case must address whether the veteran's 
claim for an increased rating should be 
submitted to the Chief Benefits Director or the 
Director, VA Compensation and Pension Service 
for assignment of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2001).  After the veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to 
the Board for appellate review.  

6.  Appropriate action, including the issuance 
of a statement of the case that complies with 
the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, as 
interpreted in Quartuccio, as well as 
notification of the veteran's appellate rights 
on the issue of entitlement to an annual 
clothing allowance are necessary.  38 C.F.R. 
§ 19.26 (2001).  The veteran and his 
representative are reminded that to vest the 
Board with jurisdiction over this issue, a 
timely substantive appeal to the February 2002 
decision denying this claim must be filed.  
38 C.F.R. § 20.202 (2001).  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



